PER CURIAM.
We vacate two of the three bases upon which defendant was found in violation of his probation because the state failed to demonstrate at the hearing: (a) that the defendant had willfully and not without fault failed to maintain employment, Chatman v. State, 365 So.2d 789 (Fla. 4th DCA 1978); and (b) that he had the financial ability to pay for the cost of his probationary supervision, Smith v. State, 373 So.2d 76 (Fla. 3d DCA 1979). In all other respects, the order of revocation of probation and entry of judgment and sentence thereon are affirmed.
Affirmed as modified.